Citation Nr: 1757448	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral eye condition, to include as secondary to service-connected Type 2 diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1970 and from February 1973 to January 1975, including service in the Republic of Vietnam from March 1967 to March 1968.  He was awarded the Combat Action Ribbon during his first period of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the claims seeking service connection for memory loss, left lateral femoral cutaneous neuropathy residuals of muscle damage, and bilateral eye disability.  The Veteran filed a notice of disagreement (NOD) with this decision in April 2011, and perfected a timely appeal of this claim in October 2011.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2016, and a transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2017 decision, the Board granted the Veteran's claim for service connection for left lateral femoral cutaneous neuropathy, and determined that the criteria for withdrawal of the appeal by the Veteran with regard to his claim for service connection for memory loss had been met.  The Board also remanded the claim for service connection for a bilateral eye disability, to include as secondary for a service-connected disability, for additional evidentiary development.  Specifically, the Board instructed the AOJ to retrieve the Veteran's updated VA treatment records, to include the October 2016 eye examination report, and to refer the Veteran's claims file to the examiner who performed the September 2010 VA eye examination, for a clarifying medical opinion addressing the nature and etiology of the Veteran's bilateral eye disability.  After the requested development had been conducted, and the records had been associated with the claims file, the remand directives instructed the AOJ to readjudicate the claim for service connection for a bilateral eye condition, and to furnish to the Veteran, and his representative, a supplemental statement of the case (SSOC), if the benefit sought was not granted.  

The Board notes that pursuant to the remand instructions, the Veteran's updated VA treatment records, dated from October 2016 to February 2017, have been retrieved and associated with his claims file.  In addition, the Veteran's claim was referred to S.Z, O.D., the same examiner who conducted the September 2010 VA examination, in April 2017, for an addendum opinion.  Dr. Z. reviewed the claims file, and provided an adequate medical opinion that addressed all the questions listed in the February 2017 remand directives.  Report of the April 2017 VA medical opinion has since been associated with the Veteran's claims file.  The Board finds that this additional evidence is pertinent to the Veteran's claim, and unfortunately, the AOJ did not issue a SSOC in response to all the medical records submitted following the February 2017 remand.  If the AOJ did issue an SSOC, it has not been associated with the electronic claims file.  As such, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ an opportunity to review this evidence, readjudicate the Veteran's claim, and issue the Veteran a SSOC which addresses all the additional medical evidence associated with the claim following the February 2017 remand.  See 38 C.F.R. § 19.31 (b)(1), 19.37 (2017).

As the Veteran's claim is being remanded, the Board finds that the Veteran's outstanding VA treatment records should also be obtained and associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from February 2017 to the present time, and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file. If these records cannot be located the Veteran must be notified.

2.  Thereafter, readjudicate the claim of service connection for a bilateral eye condition.  If the benefit sought is not granted, furnish to the Veteran and his representative an SSOC and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




